Name: 81/604/EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the utilization of the appropriations of the fourth European Development Fund in the 1979 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-10

 Avis juridique important|31981D060481/604/EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the utilization of the appropriations of the fourth European Development Fund in the 1979 financial year Official Journal L 224 , 10/08/1981 P. 0004 - 0011+++++DECISION OF THE EUROPEAN PARLIAMENT OF 18 JUNE 1981 GRANTING A DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITY IN RESPECT OF THE UTILIZATION OF THE APPROPRIATIONS OF THE FOURTH EUROPEAN DEVELOPMENT FUND IN THE 1979 FINANCIAL YEAR ( 81/604/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE ACP-EEC CONVENTION OF LOME , - HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT , THE BALANCE SHEET AND THE REPORT ON THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1979 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC 1-662/80 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC 1-136/81 ) , - HAVING REGARD TO THE COUNCIL RECOMMENDATION ( DOC . 1-160/81 ) , 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNTS FOR THE 1979 FINANCIAL YEAR : - REVENUE : AMOUNTING TO 465 007 520.85 EUROPEAN UNITS OF ACCOUNT , - EXPENDITURE ( PAYMENTS ) : AMOUNTING TO 420 277 760.36 EUROPEAN UNITS OF ACCOUNT . 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION , TO FORWARD IT TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 18 JUNE 1981 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL